PER CURIAM.
This matter questions the validity of proceedings and the penalties recommended by a hearing officer in a disciplinary proceeding brought against a medical doctor. Evidence of a criminal matter in another jurisdiction was erroneously admitted into evidence. First, it was not validly noticed pursuant to § 90.204, Fla.Stat. (1993). Second, even if validly noticed, it was not material. See and com/pare Maddox v. Department of Professional Regulation, 592 So.2d 717 (Fla. 1st DCA 1991), rev. denied 601 So.2d 552 (Fla.1992); Holland v. Florida Real Estate Comm’n, 352 So.2d 914 (Fla. 2d DCA 1977). Notwithstanding the erroneous admission of this evidence, the record supports the findings of guilt without consideration of this invalid evidence, however, its admission may have contributed to the penalties imposed. Therefore, we set aside the penalties and return the matter to the Department of Professional Regulation, Board of Medicine, for reimposition of penalty without consideration of the foreign criminal proceeding.
Affirmed in part, reversed in part, with directions.